TEARMAN SPENCER                                                                                                  SUSAN E. LAPPEN
City Attorney                                                                                                    PATRICIA A. FRICKER
                                                                                                                 HEIDI WICK SPOERL
KIMBERLY R. WALKER                                                                                               GREGG C. HAGOPIAN
                                                                                                                 JAY A. UNORA
          ***Unknown:
Special Deputy City Attorney                                                                                     KATHRYN Z. BLOCK
                                                                                                                 KEVIN P. SULLIVAN
ODALO J. OHIKU                                                                                                   THOMAS D. MILLER
SCOTT F. BROWN                                                                                                   JEREMY R. MCKENZIE
ROBIN A. PEDERSON                                                                                                PETER J. BLOCK
Deputy City Attorneys                                                                                            JENNY YUAN
                                                                                                                 ALLISON N. FLANAGAN
                                                                                                                 HEATHER H. HOUGH
                           Milwaukee City Hall Suite 800 200 East Wells Street Milwaukee, Wisconsin 53202-3551   ANDREA J. FOWLER
                                    Telephone: 414.286.2601 TDD: 414.286.2025 Fax: 414.286.8550                  PATRICK J. MCCLAIN
                                                                                                                 NAOMI E. GEHLING
                                                                                                                 BENJAMIN J. ROOVERS
                                                                                                                 ELLENY B. CHRISTOPOULOS
                                                                                                                 TYRONE M. ST. JUNIOR
                                                                                                                 HANNAH R. JAHN
           February 17, 2021                                                                                     JULIE P. WILSON
                                                                                                                 GREGORY P. KRUSE
                                                                                                                 KIMBERLY A. PRESCOTT
                                                                                                                 SHEILA THOBANI
                                                                                                                 KATRYNA C. RHODES
                                                                                                                 NICOLE F. LARSEN
                                                                                                                 JAMES M. CARROLL
           Clerk of Court                                                                                        WILLIAM G. DAVIDSON
                                                                                                                 MEIGHAN M. ANGER
           United States District Court                                                                          ALEXANDER R. CARSON
                                                                                                                 Assistant City Attorneys
           Eastern District of Wisconsin
           517 E. Wisconsin Ave.
           Milwaukee, WI 53202

                    Re:        Cameron B. Murdoch v. City of Milwaukee, et al.
                               Milwaukee County Circuit Court Case No. 2020-CV-006882
                               Eastern District Case No. 21-CV-202

           Dear Clerk:

           Enclosed please find a 1) Civil Cover Sheet, 2) Notice of Filing of Petition For
           Removal, and 3) Notice of Removal of Defendants, along with the applicable
           filing fee. The documents have been e-filed today. Thank you for your attention
           to the above.

           Very truly yours,

           Electronically signed by:

           NAOMI E. GEHLING
           Assistant City Attorney

           NEG/cdr

           Enclosures

           c:       Attorney Drew J. De Vinney
           1032-2020-1687/273385




                  Case 2:21-cv-00202-WED Filed 02/17/21 Page 1 of 1 Document 2
